DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 6-7, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 10,186,477) in view of Patil et al. (US 2021/0249359 – hereinafter, “Patil”).
With respect to claim 1, Gowda teaches (In Fig 3) a power overlay (POL) module comprising: a semiconductor device (45) having a first side (Top Side) and an opposing second side (Bottom Side); a dielectric sheet (48) having a first side (Top Side) coupled to the semiconductor device second side, and an opposing second side (Bottom Side), the dielectric sheet defining an aperture (56) therethrough; a conductive layer (54) disposed on the second side (Bottom side) of the dielectric sheet and electrically coupled (at 58) through the aperture to the semiconductor device second side (See Fig 3); a first conductive plate (84) having a first side (Top side), and an opposing second side (Bottom side) coupled to the first side (Top side) of the semiconductor device (45); a first heat sink (66) thermally coupled to the first side (Top Side) of the conductive plate; and a first thermal interface layer (86) directly coupled to the first side (Top side) of the first conductive plate (84, see Fig 3) and disposed between the first conductive plate (84) and the first heat sink (66, see Fig 3).  Gowda fails to specifically teach or suggest that the first conductive plate is an electrically conductive plate.  Patil, however, teaches a semiconductor package comprising an electrically conductive plate (135) between a second heat sink (130) and a first heat sink (140).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patil with that of Gowda, such that the first conductive plate (84) of Gowda is an electrically conductive plate made of, for 
With respect to claim 2, Gowda further teaches that the first thermal interface layer (86) is an electrically insulating, thermally conductive first coating (Col. 6, ll. 29-32) deposited on the first electrically conductive plate (See Fig 3).
With respect to claim 3, Gowda further teaches that the first thermal interface layer (86) is an electrically insulating, thermally conductive first coating (Col. 6, ll. 29-32) deposited on the first heat sink (66, see Fig 3).
With respect to claim 6, Gowda further teaches a second conductive plate (60) having a first side (Bottom side) coupled (indirectly) to the conductive layer (54), and an opposing second side (Top side, see Fig 3).
With respect to claim 7, Gowda further teaches a second heat sink (82) coupled to the second side (Top side) of the second conductive plate (60).
With respect to claim 13, Gowda teaches (In Fig 3) a method of assembling a POL module comprising: coupling a set of semiconductor devices (45) to a dielectric sheet (48); forming a conductive layer (54) on the dielectric sheet; coupling a first conductive plate (84) to the set of semiconductor devices; applying an electrically insulative, thermally conductive first coating (86) to at least one of the first conductive plate and a first heat sink (66), the first coating (86) defining a first thermal interface layer; and coupling the first heat sink (66) to the first conductive plate (84) with the first thermal interface layer (86) disposed therebetween (See Fig 3) and directly coupled to the first side (top side) of the first conductive plate (84, see Fig 3).  Gowda fails to specifically teach or suggest that the first conductive plate is an electrically conductive 
With respect to claim 16, Gowda further teaches filling a gap defined between semiconductor devices (45) of the set of semiconductor devices with a dielectric filler material (64).
With respect to claim 17, Gowda further teaches coupling a second conductive plate (60) to the conductive layer (54, see Fig 3 where 60 is indirectly connected to 54).

Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Patil and further in view of Yun et al. (US 2010/0255742 – hereinafter, “Yun”).
With respect to claims 4-5, Gowda as modified by Patil teaches the limitations of claim 2 as per above but fails to specifically teach or suggest the limitations of claims 4-5.  Yun, however, teaches a thermally conductive interface layer including a thermally conductive ceramic material and a liquid crystal polymer (¶ 0023).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun with that of Gowda, such that the first thermal interface layer of Gowda includes a thermally conductive ceramic and a 
With respect to claims 14-15, Gowda as modified by Patil teaches the limitations of claim 13 as per above but fails to specifically teach or suggest the limitations of claims 14-15.  Yun, however, teaches a thermally conductive interface layer including a thermally conductive ceramic material and a liquid crystal polymer (¶ 0023).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun with that of Gowda, such that the first thermal interface layer of Gowda includes a thermally conductive ceramic and a liquid crystal polymer, as taught by Yun, since doing so would provide for a lightweight thermal interface layer (Abstract).

Allowable Subject Matter
Claims 8-12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if a) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and b) rewritten to overcome any claim objections.
With respect to claims 8-12, the allowability resides in the overall structure of the device as recited in dependent claim 8 and at least in part because claim 8 recites, “a second thermal interface layer disposed between the second conductive plate and the second heat sink”.


While Gowda as modified by Patil teaches the limitations of claim 7 as per above, Gowda fails to specifically teach or suggest the above mentioned limitations of claim 8.  Further, the Examiner believes it would not be obvious to add another layer between the second conductive plate (60) and the second heat sink (82) since the second heat sink (82) is already a thermal interface layer and adding an additional layer would only increase the thickness as well as add additional thermal resistance to the device.

With respect to claims 18-20, the allowability resides in the overall structure of the device as recited in dependent claim 18 and at least in part because claim 18 recites, “applying an electrically insulating, thermally conductive second coating to at least one of the second conductive plate and a second heat sink, the second coating defining a second thermal interface layer; and coupling the second heat sink to the second conductive plate with the second thermal interface layer therebetween”.
The aforementioned limitations in combination with all remaining limitations of claim 18 are believed to render said claim 18 and all claims dependent therefrom patentable over the art of record.

While Gowda as modified by Patil teaches the limitations of claim 17 as per above, Gowda fails to specifically teach or suggest the above mentioned limitations of claim 18.  Further, the Examiner believes it would not be obvious to add another layer between the second conductive plate (60) and the second heat sink (82) since the second heat sink (82) is already a thermal interface layer and adding an additional layer would only increase the thickness as well as add additional thermal resistance to the device.

Response to Arguments
With respect to the Applicants’ remarks to the Patil reference that “The current application has an effective filing date of August 28, 2020, while Patil has a publication date of August 12, 2021. Under post-AIA  §102(a), "prior art" is defined as art "patented, described in a printed publication, or in public use, on sale, or otherwise available to 
the public before the effective filing date of the claimed invention." Patil was not patented or a printed publication before the effective filing date of the claimed invention, and the Examiner has not asserted Patil was in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. Thus, Patil cannot be statutory prior art against the current application, in accordance with the MPEP and 35 U.S.C. §§ 102 and 103.” (Present remarks pages 5-6) the Examiner respectfully disagrees and notes: 

“Generally speaking, and with the exceptions noted herein, pre-AIA  notions of obviousness will continue to apply under the AIA . AIA  35 U.S.C. 102(a) defines what is prior art both for purposes of novelty under AIA  35 U.S.C. 102 as well as for purposes of obviousness under AIA  35 U.S.C. 103. See Hazeltine Res., Inc. v. Brenner, 382 U.S. 252, 256, 147 USPQ 429, 430 (1965) (a previously filed patent application to another pending in the Office, but not or (a)(2) (emphasis added), and is not subject to an exception under AIA  35 U.S.C. 102(b), it may be applied for what it describes or teaches to those skilled in the art in a rejection under AIA  35 U.S.C. 103.”1.  

In Patil, the effectively filed date thereof (2/6/2020) is before the effective filing date of the present application (8/28/2020).  Accordingly Patil is believed to be prior art available under 102(a)(2).    
With respect to the Applicants’ remarks to claim 1 that, “In responding to Applicants previous office action response, the Examiner asserts: "Gowda teaches a first conductive plate (84, wherein 84 is thermally conductive)" (Applicant's emphasis added). Final Office Action, p. 8. Respectfully, the current amendments now clearly call for a first electrically conductive plate. Therefore, as each and every element as arranged in claim 1 is not present in the disclosure of Gowda, Gowda fails to anticipate claim 1. Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 1. Since claims 2, 3, 6, and 7 depend from independent claim 1 and includes the same distinctive features of claim 1, Applicant submits that claims 2, 3, 6, and 7 are also allowable.” (Present remarks page 8) the Examiner agrees that Gowda fails to anticipate claim 1, however claim 1 is now believed to be obvious in view of Gowda and Patil as per the above rejection thereto.
(Present remarks pages 8-9), as with the above remarks to claim 1, claim 13 is similarly believed to be obvious in view of Gowda and Patil as per the above rejection thereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2158